Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 1 of 9 PageID #: 1




                     UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION
                   CASE NO. _____________________________
                             3:21-cv-125-BJB

KRISTIN M. HANSEN                                           PLAINTIFF,

VS.                                           ELECTRONICALLY FILED

SUMMITMEDIA, LLC DBA
SUMMITMEDIA LOUISVILLE, WQNU, Q103, AND
ANY AFFILIATE COMPANY CONTROLLING,
CONTROLLED BY, OR UNDER COMMON
CONTROL OF SUMMITMEDIA, LLC
SERVE:    Office of The Secretary Of State
          700 Capital Avenue, Ste. 86
          Frankfort, Ky 40601

           Registered Agent
           Corporation Service Company
           251 Little Falls Drive
           Wilmington, DE 19808

           Principal Office
           612 S. 4th Street
           Louisville Kentucky 40202

           Principal Office
           2700 Corporate Drive
           Suite 115
           Birmingham, Alabama 35242

AND

SM-WQNU, LLC DBA SUMMITMEDIA LOUISVILLE, Q103, WQNU
SERVE:    Registered Agent
          Corporation Service Company
          421 West Main Street
          Frankfort, KY 40601

           Principle Office
           2700 Corporate Drive
           Suite 115
           Birmingham, AL 35242                             DEFENDANTS.
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 2 of 9 PageID #: 2




                             COMPLAINT WITH JURY DEMAND


                                     INTRODUCTION

 1.   Plaintiff   KRISTIN      M.   HANSEN         brings   this   action   against   Defendants

  SUMMITMEDIA, LLC DBA SUMMITMEDIA LOUISVILLE, WQNU, Q103, AND

  ANY AFFILIATE COMPANY CONTROLLING, CONTROLLED BY, OR UNDER

  COMMON CONTROL OF SUMMITMEDIA, LLC, and Defendants SM-WQNU, LLC

  DBA SUMMIT MEDIA LOUISVILLE, Q103, WQNU (Collectively “Defendants”)

  challenging Defendants’ conduct in terminating Plaintiff for failure to engage in religious

  speech, which she refused to do based on her closely held religious beliefs, and discriminating

  against Plaintiff with respect to her closely held religious beliefs despite her request for a

  reasonable accommodation, and in retaliating against Plaintiff because of her complaints about

  discriminatory treatment and request for religious accommodation.

 2.   Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

  2000e-2 et seq.; under the Kentucky Civil Rights Act, KRS § 344.450 et seq., and the common

  law of Kentucky, to redress injuries she has suffered as a result of Defendants’ discriminatory

  and retaliatory actions.

                               JURISDICTION AND VENUE

 3.   On or about September 29, 2020, Plaintiff filed a charge of discrimination with the EEOC

  through the Kentucky Commission on Human Rights (collectively “EEOC”). Plaintiff

  proffered a charge with the EEOC which included a religion discrimination claim and

  retaliation claim. The EEOC issued a right to sue notice on November 30, 2020. Therefore,

  Plaintiff has exhausted her administrative remedies.

                                               2
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 3 of 9 PageID #: 3




 4.   This Court has jurisdiction over this action pursuant to 28 U.S.C §§ 1331, 1343(a)(3) and

  (4), and 42 U.S.C. § 2000e-5. This Court has supplemental jurisdiction over Plaintiff’s state

  law claims pursuant to 28 U.S.C. § 1367. Venue in this district is proper under 28 U.S.C. §

  1391 in that a substantial part of the events, acts and omissions giving rise to Plaintiff’s claims

  occurred in this district, and Defendants may be found in this district. Kentucky’s Long Arm

  Statute, KRS § 454.210, provides for personal jurisdiction over Defendant SUMMIT.

                                        THE PARTIES

 5.   At all relevant times, Plaintiff KRISTIN M. HANSEN, a female, was employed by

  Defendants as a radio DJ by Defendants SUMMITMEDIA, LLC DBA SUMMITMEDIA

  LOUISVILLE, WQNU, Q103, and/or Defendants SM-WQNU, LLC DBA SUMMIT

  MEDIA LOUISVILLE, Q103, WQNU (Collectively “Defendants”), in and around

  Louisville, Jefferson County, Kentucky.

 6.   Defendant SUMMITMEDIA, LLC DBA SUMMITMEDIA LOUISVILLE, WQNU,

  Q103, AND ANY AFFILIATE COMPANY CONTROLLING, CONTROLLED BY, OR

  UNDER COMMON CONTROL OF SUMMITMEDIA, LLC (“Summit”) is a Delaware

  Corporation organized and operating under the laws of the State of Delaware, and is or may be

  the parent company of SM-WQNU, LLC DBA SUMMIT MEDIA LOUISVILLE, Q103,

  WQNU, with its principal place of business located in Birmingham, Alabama and/or

  Louisville, Kentucky (both listed above), and Delaware Registered Agent (listed above). At

  all relevant times, Defendant employed more than 45 employees in commerce for at least 1250

  hours for each employee for the 12 months preceding the filing of the Charge of

  Discrimination. At all times relevant hereto, Defendant SUMMIT was an employer within the

  meaning of 42 U.S.C. § 2000e-5 et seq., and KRS § 344.450 and applicable state and federal



                                                 3
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 4 of 9 PageID #: 4




  wage and hour laws. On information and belief, Defendant SUMMIT does not appear to be

  registered to do business in the Commonwealth of Kentucky, but is subject to Kentucky’s Long

  Arm Statute, KRS § 454.210, and service upon the Kentucky Secretary of State is sufficient

  for service under that statute for Defendant SUMMIT (as listed above).

 7.   Defendant SM-WQNU, LLC DBA SUMMIT MEDIA LOUISVILLE, Q103, WQNU

  (WQNU) is a Kentucky Limited Liability Company organized and operating under the laws of

  the Commonwealth of Kentucky, with its principal place of business located in Birmingham,

  Alabama and/or Louisville, Kentucky (both listed above), and Kentucky Registered Agent

  (listed above), and is or may be a subsidiary wholly owned by Summit, and/or there is a

  corporate identity maintained by both, such that one is controlled by the other. At all relevant

  times, Defendants employed more than 45 employees in commerce for at least 1250 hours for

  each employee for the 12 months preceding the filing of the Charge of Discrimination. Upon

  information and belief, Defendants are dual employers. At all times relevant hereto, Defendant

  WQNU was an employer within the meaning of 42 U.S.C. § 2000e-5 et seq., and KRS §

  344.450 and applicable state and federal wage and hour laws.

                                FACTUAL ALLEGATIONS

 8.   On or about May 2019, Plaintiff was hired by Defendants as a radio DJ to work for

  Defendants.

 9.   Plaintiff remained continuously employed with Defendants from May 2019 until her

  termination on or about December 17, 2019. During her employment, Plaintiff properly

  performed all duties assigned to her by Defendants and complied with all of Defendants’

  reasonable rules and regulations and maintain ratings consistent with the Defendants

  expectations.



                                               4
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 5 of 9 PageID #: 5




 10. On or about October 7, 2019, Plaintiff began hosting the morning show as the radio DJ

  called Q103 Mornings. Prior to her taking over, the prior DJ had played the Pledge of

  Allegiance, which contained the phrase ‘under God’ in the pledge. Plaintiff had a sincere belief

  that ‘under God’ was a religious phrase that Plaintiff did not believe in. As part of a reasonable

  accommodation, Plaintiff did a ‘Service Shout Out’ to recognize military service members

  from the community. After initiating the “Service Shout Out”, Plaintiff received no complaints

  from her listening audience and was able to maintain the show’s ratings at a level consistent

  with her predecessor.

 11. On or about November 27, 2019, Lee Cagle, Plaintiff’s supervisor, stated that the corporate

  office of Defendants required Plaintiff to put the Pledge of Allegiance back starting Monday,

  December 2, 2019. Plaintiff told Cagle that Plaintiff was extremely uncomfortable with that

  decision based on her sincerely held religious belief, or lack of religious belief. Plaintiff said

  that she would have stayed on in the afternoons had she known of that requirement, and

  requested a reasonable accommodation to return to the afternoon show where she would not

  have to play the Pledge of Allegiance containing the phrase ‘under God’ during that show slot.

 12. On or about December 2, 2019, Plaintiff emailed Defendants asking again for an

  accommodation based on her sincerely held belief that she did not want to express a religious

  statement such as this as part of her job. She stated that she believed requiring her to recite or

  play the Pledge each morning constituted religious discrimination. She repeated her request to

  be permitted to continue opening her show with the Service Shout Out in place of the Pledge

  of Allegiance.

 13. Rather than granting Plaintiff a reasonable accommodation, Defendants retaliated against

  Plaintiff by wrongfully terminating her employment on December 17, 2019, because she would



                                                5
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 6 of 9 PageID #: 6




  not engage in a practice that went against her religious beliefs and because she would not

  conform to the religious demands of her employer.

 14. Defendants did this in direct retaliation for Plaintiff’s complaints of being forced to engage

  in religious speech and her requests for a reasonable accommodation.

 15. Defendants were aware of Plaintiff’s complaints of religious discrimination and, on

  information and belief, made the decision to terminate Plaintiff based on her complaints of

  religious discrimination, her requests for reasonable accommodation, and/or her refusal to play

  the Pledge of the Allegiance based on religious grounds.

 16. On or about September 29, 2020, Plaintiff filed her Charge of religious discrimination and

  retaliation with the EEOC, asserting that Defendants acts of religious discrimination and lack

  of accommodation, and acts of retaliation violated her rights under Title VII, as described

  above.

 17. Defendants Summit and WNQU shared the same officers, employees, office space,

  website, and services, so much so that the two companies, for practical purposes, often operated

  as if they were one in the same, thus becoming dual employers of Plaintiff during the relevant

  time period.

 18. At all times stated above, Defendants were motivated by Plaintiff’s religious objections to

  playing the Pledge, her requests for reasonable accommodation and complaints of

  discrimination subjecting Plaintiff to the disparate treatment and retaliation described above

  and in ultimately terminating Plaintiff’s employment

 19. As a direct and proximate result of the discriminatory, retaliatory and unlawful treatment

  described above, Plaintiff has suffered lost wages and benefits and has additionally suffered




                                               6
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 7 of 9 PageID #: 7




  serious emotional distress. Plaintiff will continue to suffer such injuries and damages in the

  future, all to her damage in an amount to be determined by the evidence at trial.

 20. The Defendants’ conduct as described above was intentional, occurred in willful, wanton

  and malicious disregard of Plaintiff’s rights, entitling Plaintiff to an award of punitive damages.

                           COUNT I – 42 U.S.C. § 2000e-2 et seq.
                         (Religious Discrimination and Retaliation)

 21. Plaintiff incorporates by reference all allegations set out above.

 22. Defendants’ conduct as described above constitutes religious discrimination and

  retaliation, creating and condoning the maintenance of a hostile work environment in violation

  of Plaintiff’s rights as protected by 42 U.S.C. §2000e-2 et seq.

 23. Defendants’ motivation for the retaliation was based on Plaintiff’s complaints of

  discrimination and request of a reasonable accommodation. Plaintiff’s complaints of

  discrimination were the cause of the retaliatory conduct and actions of Defendants, in that the

  Defendants would not have retaliated absent Plaintiff’s complaints of discrimination.

 24. In addition, the conduct of Defendants in retaliating against Plaintiff because of her

  complaints of discrimination violated rights as protected by 42 U.S.C. §2000e-2 et seq.,

 25. As a direct and proximate result of the discriminatory, retaliatory and unlawful treatment

  described above, Plaintiff has suffered lost wages and benefits and has additionally suffered

  serious emotional distress. Plaintiff will continue to suffer such injuries and damages in the

  future, all to her damage in an amount to be determined by the evidence at trial.

 26. The Defendants’ conduct as described above was intentional, occurred in willful, wanton

  and malicious disregard of Plaintiff’s rights, entitling Plaintiff to an award of punitive damages.

                                   COUNT II – KRS § 344.450

 27. Plaintiff incorporates by reference all allegations set out above.

                                                 7
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 8 of 9 PageID #: 8




  28. Defendants’ conduct as described above constitutes religious discrimination, creating and

   condoning the maintenance of a hostile work environment in violation of Plaintiff’s rights as

   protected by KRS 344.040, et seq., giving rise to Plaintiff’s claims under KRS 344.450.

  29. In addition, the conduct of all Defendants in retaliating against Plaintiff for her complaints

   of religious discrimination violated Plaintiff’s rights as protected by KRS 344.450 et seq.

  30. As a direct and proximate result of the discriminatory, retaliatory and unlawful treatment

   described above, Plaintiff has suffered lost wages and benefits and has additionally suffered

   serious emotional distress. Plaintiff will continue to suffer such injuries and damages in the

   future, all to her damage in an amount to be determined by the evidence at trial.

                               COUNT III – PUNITIVE DAMAGES

  31. Plaintiff incorporates by reference all allegations set out above.

  32. Defendants’ conduct was intentional and occurred in malicious and wanton disregard of

   Plaintiff’s rights as described above, thus entitling Plaintiff to an award of punitive damages in

   an amount to be determined by the evidence at trial.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following:

   1. Judgment for Plaintiff on all counts, with damage awards for all relief requested;

   2. An award of compensatory damages, actual and consequential, including but not limited

       to emotional distress, damage to reputation, loss of income/lost wages, loss of future

       income, and other damages that may become apparent;

   3. An award of attorney fees and costs pursuant to statute;

   4. Pre and post judgment interest;

   5. Punitive damages;



                                                 8
Case 3:21-cv-00125-BJB-RSE Document 1 Filed 02/24/21 Page 9 of 9 PageID #: 9




  6. A trial by jury; and

  7. All other relief to which Plaintiff may be entitled.

                                    Respectfully submitted,

                                    /s/ Benjamin T. D. Pugh _____________________
                                    BENJAMIN T.D. PUGH (KY 94032)(OH 0086781)
                                    CHRISTOPHER D. ROACH (KY 95007)
                                    PUGH & ROACH, ATTORNEYS AT LAW, PLLC
                                    28 West Fifth Street
                                    Covington, KY 41011
                                    Tel: (859) 291-5555
                                    Fax: (859) 287-2600
                                    Email: tom@prlaw.legal; chris@prlaw.legal
                                    ATTORNEYS FOR PLAINTIFF

                                    /S/ MICHAEL O’HARA
                                    MICHAEL O’HARA (KY 52530) (OH 0014966)
                                    O’HARA, TAYLOR, SLOAN & CASSIDY
                                    25 Town Center Boulevard, Suite 201
                                    Covington, Kentucky 41017
                                    (859) 331-2000
                                    Fax: (859) 578.3365
                                    mohara@oharataylor.com
                                    ATTORNEYS FOR PLAINTIFF




                                               9
